IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43280

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 476
                                                )
       Plaintiff-Respondent,                    )   Filed: April 11, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DELILA BELL SLOAN,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for possession of methamphetamine with
       intent to deliver, affirmed; order relinquishing jurisdiction, affirmed; order
       denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Delila Bell Sloan pled guilty to possession of methamphetamine with intent to deliver,
Idaho Code § 37-2732(a)(l)(A). The district court imposed a unified sentence of seven years,
with a minimum period of confinement of three years. The district court retained jurisdiction,
and Sloan was sent to participate in the rider program. Following her rider, the district court
relinquished jurisdiction. Sloan filed an Idaho Criminal Rule 35 motion, which the district court
denied. Sloan appeals, claiming the district court abused its discretion in imposing an excessive
sentence, in relinquishing jurisdiction, and in denying her Rule 35 motion.

                                                1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Sloan has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Sloan’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.             State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Sloan’s judgment of conviction and sentence, the district court’s order
relinquishing jurisdiction, and the district court’s order denying Sloan’s Rule 35 motion are
affirmed.




                                                     2